Citation Nr: 0800771	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  97-28 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the right elbow, currently evaluated as 10 
percent disabling.  



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1977.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which increased the rating for the 
veteran's service-connected right elbow disability to 10 
percent, effective May 3, 1997.  

The veteran appealed the RO's decision, arguing that a rating 
in excess of 10 percent was warranted.  In April 1999, he 
testified before a Veterans Law Judge sitting at the RO.  In 
June 1999, the Board remanded the matter to the RO for 
additional evidentiary development.  In an October 2002 
decision, the Board denied a rating in excess of 10 percent 
for the veteran's service-connected right elbow disability.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
the matter was pending before the Court, in June 2003, the 
veteran's then-attorney and a representative of VA's General 
Counsel, on behalf of the Secretary, filed a joint motion for 
remand.  In a July 2003 order, the Court granted the motion, 
vacated the Board's October 2002 decision, and remanded the 
matter to the Board for further development and 
readjudication.

In November 2003, the Board remanded the matter to the RO for 
additional evidentiary development and due process 
considerations.  In a March 2005 decision, the Board again 
denied a rating in excess of 10 percent for the veteran's 
service-connected right elbow disability.

The veteran again appealed the Board's decision to the Court.  
While the matter was pending before the Court, in August 
2006, the veteran's then-attorney and a representative of 
VA's General Counsel filed another joint motion for remand.  
In an August 2006 order, the Court granted the motion, 
vacated the Board's March 2005 decision, and remanded the 
matter to the Board for further development and 
readjudication.

In a September 2006 letter, the veteran was advised that he 
was entitled to an additional Board hearing as the Veterans 
Law Judge who had conducted the April 1999 hearing was no 
longer employed by the Board.  See 38 U.S.C.A. § 7102 (West 
2002); 38 C.F.R. § 20.707 (2007).  The veteran responded that 
that he wished to attend another Board hearing at the RO.

In October 2006, the Board remanded the matter for the 
purpose of affording the veteran the opportunity to attend 
another hearing, as he had requested.  In October 2007, the 
veteran testified before the undersigned Acting Veterans Law 
Judge, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who 
is rendering the determination in this case.

As set forth in more detail below, another remand of this 
matter is required.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required.


REMAND

In the June 2003 joint motion referenced above, the parties 
directed VA to afford the veteran "a new examination that 
adequately addresses the extent of functional limitation due 
to pain, including weakness and fatigability, and additional 
functional loss during flare-ups."  The parties further 
noted that such "examination should contain an opinion as to 
whether pain could significantly limit functional ability 
during flare-ups or where the arm is used repeatedly over a 
period of time."  See June 2003 Joint Motion at page 3.  

Pursuant to the June 2003 joint motion, the Board remanded 
the matter in November 2004, instructing the RO to schedule 
the veteran for a VA medical examination during a flare-up of 
his right elbow symptoms.  If an examination could not be 
scheduled during a flare-up, the Board directed the RO to 
advise the veteran to report for treatment to a VA medical 
facility when he had a flare-up in his service-connected 
right elbow disability symptoms.  At any subsequent VA 
medical examination, the Board directed that the examiner 
should review any outpatient reports showing treatment during 
a flare-up and make an assessment regarding functional 
limitation based on such a report.

A review of the record indicates that the veteran was 
subsequently afforded a VA medical examination in May 2004.  
However, in the August 2006 Joint Motion, the parties noted 
that such examination had not been conducted during a flare-
up, as directed by the June 2003 Joint Motion, nor had the 
veteran been advised to report for an examination during a 
flare-up.  See Ardison v. Brown, 2 Vet. App. 405 (1994) 
(holding that in evaluating disabilities that are subject to 
periodic exacerbations or outbreaks, an examination should be 
scheduled during such an exacerbation).  

Therefore, to ensure that the requirements set forth in the 
June 2003 and August 2006 are met, therefore, a remand is 
necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(holding that a remand by the Court confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders).

Also in the August 2006 Joint Motion, the parties noted that 
the record on appeal did not contain service medical records 
corresponding to the veteran's service in the National Guard.  
Thus, a remand is now necessary for the purpose of obtaining 
any such records.  38 C.F.R. § 3.159(c)(2) (2007). 

Similarly, it appears that the veteran receives regular 
medical treatment at the Columbia, South Carolina VA Medical 
Center (VAMC).  Recent records from that facility should be 
obtained.  Id.  

Finally, a review of the record indicates that in May 2004, 
the RO provided the veteran with a letter for the purpose of 
satisfying the requirements of the Veterans Claims Assistance 
Act of 2000 (VCAA).  Since that time, however, the Court has 
issued a decision imposing additional notification 
requirements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) (holding that the notice requirements of 38 
U.S.C.A. § 5103(a) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award).  The RO has not yet issued a 
letter complying with these additional requirements.  Thus, a 
remand is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran and his representative 
should be provided with appropriate 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date, as outlined by 
the Court in Dingess/Hartman.

2.  The RO should send the veteran a 
letter for the purpose of advising him 
that he should report to a VA medical 
facility for treatment during his next 
flare-up of symptoms of his right elbow 
disability.  

3.  The RO should contact the appropriate 
repository of records and request the 
veteran's service medical records 
corresponding to his service in the South 
Carolina Army National Guard.  

4.  The RO should contact the VA Medical 
Center in Charleston, South Carolina, and 
request copies of clinical records 
pertaining to the veteran for the period 
from July 2007 to the present.  

5.  The veteran should be scheduled for a 
VA orthopedic examination for the purpose 
of evaluating the current severity of his 
service-connected residuals of a fracture 
of the right elbow.  The claims folder 
must be made available to the examiner 
for review in connection with the 
examination.  To the extent practicable, 
an attempt should be made to schedule the 
examination at a time when the veteran is 
having a flare-up in his right elbow 
symptomatology.  If the examination 
cannot be scheduled during such a flare-
up, the examiner should be asked to 
review any outpatient reports showing 
treatment during flare-ups and attempt to 
make his assessment based on such 
reports.  During the examination, all 
appropriate tests should be conducted, 
including X-ray and range of motion 
studies.  Specifically, the examiner 
should be asked the following questions:

a.  What is the veteran's range of motion 
of the right elbow for flexion and 
extension?

b.  Does the veteran have any loss of or 
limitation of supination or pronation of 
the right forearm, and if so, what is the 
degree of such loss or limitation?

c.  Does the veteran have ankylosis of 
the right elbow?

d.  Does the veteran have a marked 
cubitus varus or cubitus valgus 
deformity?

e.  Does the veteran have an ununited 
fracture of the head of the radius?

f.  Does the veteran have either malunion 
or nonunion of the radius or ulna?

The examiner should also be asked to 
determine whether there are any symptoms 
that additionally limit the range of 
motion and function of the right elbow.  
The examiner should answer the following 
questions:

g.  Does the veteran's right elbow 
exhibit weakened movement, excess 
fatigability, incoordination, or pain on 
use attributable to the service-connected 
disability (if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to these symptoms)?

h.  Does pain significantly limit 
functional ability during flare-ups or 
when the right elbow is used repeatedly 
over a period of time (this determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups)?

A report of the examination should be 
completed and included in he record on 
appeal.  

6.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
claim.  If the veteran's claim remains 
denied, he and his representative should 
be provided with a supplemental statement 
of the case and an opportunity to 
respond.  

The case should then be returned to the 
Board for appropriate appellate 
consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Michael A. Herman
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



